                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No.18-cv-06248-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO PLAINTIFF TO SHOW
                                                 v.                                          CAUSE
                                   9

                                  10     EXECUTIVE HOTEL VINTAGE COURT,                      Re: Dkt. Nos. 20, 21
                                         LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On February 1, 2019, the parties advised the Court that they had reached a settlement with

                                  14   the expectation that a dismissal would be filed following the Court’s ruling on a motion for

                                  15   attorney’s fees. As of March 14, 2019, no motion for attorney’s fees had been filed. Accordingly,

                                  16   on that date the Court ordered that on or before April 4, 2019, Plaintiff must file a dismissal or a

                                  17   motion for attorney’s fees and costs. April 4, 2019 came and went without Plaintiff filing

                                  18   anything on the docket. The Court therefore orders Plaintiff to show cause why this action should

                                  19   not be dismissed with prejudice for a failure to prosecute and/or failure to comply with the Court’s

                                  20   order. Plaintiff must respond in writing on or before May 22, 2019. Plaintiff is warned that

                                  21   failure to respond by the deadline may result in dismissal of his lawsuit with prejudice.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 7, 2019

                                  24

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
